DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants amendment filed 11/21/2022 has been entered.  New claims 24-26 were added.  Claims 1, 3-7, 10-15, 19, 20, 22 and 24-26 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
	New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-7, 10-15, 19, 20, 22 and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lennon et al. (US 2003/0104943; June 5, 2003) in view of Puritch et al. (US 4,975,110 patented December 7, 1990).

Applicant’s Invention
Applicant claims an aqueous herbicide comprising (i) 0.1-5% by weight glyphosate component comprising (phosphonomethyl) glycine, (ii) 1-5% by weight a fatty acid component comprising at least one saturated or unsaturated straight or branched chain C5-C18 fatty acid and (iii) 0.5-12% a nonionic surfactant component comprising an alkoxylated C8-C20 nonaromatic alcohol of the formula below. (claim 1)

    PNG
    media_image1.png
    67
    355
    media_image1.png
    Greyscale

Applicant claims an aqueous herbicide comprising (i) 1-2% by weight glyphosate component comprising (phosphonomethyl) glycine, (ii) 1.5-3% by weight a fatty acid component comprising at least one saturated or unsaturated straight or branched chain C5-C18 fatty acid and (iii) 0.5-5% a nonionic surfactant component comprising an alkoxylated C8-C20 nonaromatic alcohol of the formula below. (claim 24)

    PNG
    media_image2.png
    43
    227
    media_image2.png
    Greyscale

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Lennon et al. teach an herbicidal composition comprising an aqueous solution of N-phosphonomethylglycine in the form of a potassium salt, at a concentration of at least 300 g/L and one or more surfactants in a total amount of about 20-300 g/L of the composition (abstract).  With respect to claims 3-7, Lennon et al. teaches preferred nonionic surfactants for glyphosate concentrates are alkoxylated alcohols having the formula below [0203-204].

    PNG
    media_image2.png
    43
    227
    media_image2.png
    Greyscale

With respect to claims 11, 12 and 22, Lennon et al. also teaches glyphosate salts of potassium, di-ammonium, ammonium, sodium, monoethanolamine, n-propylamine, hexamethylenediamine and trimethylsulfonium salts in combination with the alkoxylated alcohols formulated as concentrated formulations with 20-55% weight glyphosate [0205].  Lennon et al. teaches C8-C12 fatty acids as anionic surfactants, selected from palmitic, oleic and stearic acid [0209].  With respect to claim 21, Lennon et al. teaches that the ratio of glyphosate to surfactant is typically 1:1-20:1 [0213].  With respect to claims 19 and 20, Lennon et al. teaches that the concentrates can further comprise one or more additional pesticides selected from 2,4-D, MCPA, dicamba, 2,4-DB, diquat, glufosinate, imazapic, imazapyr, impazathapyr and triclopyr [0308].  With respect to claim 10, Lennon et al. teaches that anionic herbicides include nonanoic acid (pelargonic acid) as a preferred co-herbicide with the glyphosate [0309-310].  Additional excipients in the formulations include antifreeze agents, foam-moderating agents and dyes [0313].  With respect to claims 13-15, Lennon et al. teaches the addition of the inorganic salt ammonium sulfate to synergistically enhance herbicidal activity [0314].  The weight ratio of total surfactant to carboxylic acid is from 1:1 to 50:1 [0323].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
  
Lennon et al. does not teach that the formulation comprises 0.1-5% (preferably 1-2%) glyphosate, 1-5% (preferably 1.5-3%) fatty acid component and about 0.5-12% (preferably 0.5-5%) surfactant component, however, Lennon et al. teaches adjusting the ratio of glyphosate to surfactant from 1:1-20:1 and adjusting the ratio of total surfactant to carboxylic acid from 1:1 to 50:1.  Lennon teaches concentrate formulations that can be diluted in the range of 25-1000 liters per hectare and wherein the concentration can be varied depending on plant species.  Since Lennon et al. does not teach the specific ranges, Puritch et al. is joined.
Puritch et al. teach herbicidal compositions comprising a fatty acid active ingredient comprising pelargonic acid and a surfactant diluted into a ready-to-use formulation (abstract).  Puritch et al. teach that the concentrated formulations comprising 40-80% fatty acid and 20-60% surfactant are diluted to formulations comprising 1-8% fatty acid and 0.25-2% surfactant (column 2, lines 32-55 and column, lines 47-61).  Since Lennon et al. teaches adjusting the ratio of glyphosate to surfactant from 1:1-20:1 one of ordinary skill would have been able to adjust the ingredients to achieve 1-2% glyphosate in the diluted ready-to-use formulation.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Lennon and Puritch et al. are drawn to pelargonic acid herbicide formulations.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lennon et al. and Puritch et al. to formulate a ready-to-use herbicide comprising 1-2% glyphosate, 1.5-3% fatty acid component and about 0.5-5% surfactant with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of invention to formulate a ready to use formulations comprising 1-8% fatty acid, 0.25-2% surfactant with 1-2% glyphosate because Lennon et al. teach adjusting the ratio of glyphosate to surfactant from 1:1-20:1 and Puritch et al. teach diluted to formulations comprising 1-8% pelargonic acid and 0.25-2% surfactant which would allow optimization 1-2% glyphosate in the diluted ready-to-use formulation.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617